Citation Nr: 1422688	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  10-08 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to disability ratings for psychiatric disability described as chronic adjustment disorder with mixed anxiety and depressed mood, higher than 30 percent from March 30, 2009, and 50 percent from June 1, 2010.

2.  Entitlement to an increased disability rating for ulcerative colitis, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to January 2000.

This appeal comes before the Board of Veterans' Appeals from rating decisions by the Roanoke, Virginia Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In a June 2009 rating decision, the RO increased the disability rating for the Veteran's service-connected psychiatric disability from 10 percent to 30 percent, effective March 30, 2009.  The RO continued an existing 30 percent rating for ulcerative colitis.  In a September 2013 rating decision, the RO increased the rating for the psychiatric disability to 50 percent, effective June 1, 2010.  He failed to report to a hearing scheduled in April 2014.  

To ensure a total review of the evidence in this case, the Board has reviewed the Veteran's paper claims file and his electronic files on the Virtual VA system and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  From March 30, 2009, chronic adjustment disorder with mixed anxiety and depressed mood has produced occupational and social impairment with reduced reliability and productivity due to such symptoms as blunted affect, frequent anxiety, mistrust of others, poor judgment, episodes of heightened anxiety, passive suicidal thoughts, and difficulty getting along with others.

2.  The Veteran's chronic adjustment disorder with mixed anxiety and depressed mood has not produced speech impairment, obsessional rituals, signs of psychosis, significant deficiencies in occupational and social functioning, or inability to maintain effective relationships. 

3.  The Veteran's ulcerative colitis is manifested by numerous attacks, without malnutrition or impairment of general health.

4.  The Veteran's ulcerative colitis is manifested by imminent and actual fecal incontinence which requires adjustments to work, travel, and home activities.


CONCLUSIONS OF LAW

1.  From March 30, 2009, the Veteran's chronic adjustment disorder with mixed anxiety and depressed mood has met the criteria for a 50 percent disability rating, but not higher.  38 U.S.C.A. §§ 1155, 5107 (West 2002), 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Codes 9433, 9400, 9440 (2013).

2.  The criteria for a disability rating higher than 30 percent rating for ulcerative colitis based on attacks, exacerbations, and effects on health has not been met.  38 U.S.C.A. §§ 1155, 5107, 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.114, Diagnostic Code 7323 (2013).

3.  The criteria for a separate 10 percent rating for imminent and actual fecal incontinence as secondary to ulcerative colitis have been met.  38 U.S.C.A. §§ 1155, 5107, 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.114, Diagnostic Codes 7332, 7334 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012);  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Under the notice requirements, VA is to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Dingess/Hartman; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1974 (Fed. Cir. 2004) (Notice errors are reviewed under a prejudicial error rule).

VA satisfied the duty to notify provisions in an April 2009 letter.  In that letter, VA advised the Veteran what information was needed to substantiate claims for increased ratings.  The letter informed the Veteran how VA assigns effective dates, and stated who was to provide the evidence.

The Veteran's claims file (including information on paper and in electronic form) contains service treatment records, post-service treatment records, statements from the Veteran, and reports of VA examinations.  The Veteran has had VA medical examinations that adequately addressed the manifestations and effects of his psychiatric disability and ulcerative colitis.

The Board concludes that the Veteran was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran has actively participated in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication nor to have caused injury to the Veteran's interests.  See Pelegrini, 18 Vet. App. At 121.  Therefore, any such error is harmless, and does not prohibit Board consideration of the claims on their merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Psychiatric Disability

The Veteran is seeking higher ratings for his service-connected psychiatric disability.  VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10.  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

The rating schedule provides for evaluating mental disorders under a General Rating Formula for Mental Disorders, which follows:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name  .......................... 100 percent

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships  ............................................. 70 percent

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships  ........................... 50 percent

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events)
   ..................................................... 30 percent

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication  ............................. 10 percent

A mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication  ................................ 0 percent

38 C.F.R. § 4.130.

In treating and evaluating mental disorders, mental health professionals sometimes assign a Global Assessment of Functioning (GAF) score.  The GAF scale is a scale of psychological, social, and occupational functioning a hypothetical continuum of mental health and illness.  It is provided in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th edition (DSM-IV).  Assessments on the GAF scale are not to include impairment in functioning due to physical or environmental limitations.  In one examination, a clinician assigned the Veteran a GAF score of 55.  GAF scores of 51 to 60 are for moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  DSM-IV.

Around the time of separation from service in 2000, the Veteran submitted a claim for service connection and VA disability compensation for several disorders, including mental stress.  On VA psychiatric evaluation in March 2000, the examiner's diagnostic impression was chronic adjustment disorder with depressed mood.  The RO granted service connection for chronic adjustment disorder with depressed mood.  The current appeal regarding the rating for the psychiatric disability stems from the Veteran's March 2009 claim for a rating higher than the 10 percent rating then in effect.

In an April 2009 statement, the Veteran wrote that he was having anxiety and panic attacks.  He stated that he had problems with memory, including for tasks and coworkers' names.  He reported that memory lapses and diminished concentration caused him difficulty at work.  He indicated that he constantly worried about his job, that he had abnormal sleep patterns, and that he had difficulty forming friendships.

On a VA mental disorders in April 2009, the Veteran reported ongoing depression.  He indicated that over time he had become anxious.  He reported that he had panic attacks.  He described the panic attacks as acute episodes of heightened anxiety, accompanied by tachycardia, tachypnea, distress, and agitation.  He stated that he frequently felt anxious, but that his panic attacks occurred infrequently.  He indicated that he was not in mental health treatment.  He reported that he spent most of his time away from work sleeping.  He stated that he felt socially isolated.  He reported vague and non-specific suicidal thoughts.  He indicated that he had never been acutely suicidal, homicidal, psychotic, manic, hypomanic, obsessive, or compulsive.  The Veteran reported that he had a bachelor's degree.  He stated that he had held several jobs, had generally changed jobs to improve his economic condition, and that he currently worked at a Navy base.

The examining psychiatrist observed that the Veteran maintained eye contact poorly, but had goal-directed speech and thought processes.  The Veteran had mild psychomotor retardation and blunted mood and affect.  Memory function was good.  Insight and judgment were poor.  The Veteran was not acutely suicidal, homicidal, psychotic, manic, hypomanic, obsessive, or compulsive.  The examiner expressed the opinion that the Veteran continued to have adjustment disorder, and also had anxiety, without full panic attacks.  The examiner found that the Veteran was mistrustful and wary of people, but not truly paranoid.  The examiner stated that the Veteran was capable of continuing full time work, but that he had repeated difficulty getting along with people, and preferred to work in isolation.  The examiner indicated that the new appropriate diagnosis was adjustment disorder with mixed anxiety and depressed mood.  The examiner assigned a GAF score of 55.

In a July 2009 statement, the Veteran asserted that he had considerable trouble with memory.  He stated that in work settings he experienced nervousness, difficulty focusing, and distrust of others.  He indicated that he changed jobs frequently.  He submitted a diary with entries from three months in 2009.  The feelings and experiences described in the entries included depression, memory problems, difficulty sleeping, anxiety, motivation problems, difficulty with interactions with others, and distrust of others.

In February 2010, the Veteran's wife wrote that over time the Veteran had become more moody, and intermittently withdrawn and troubled.  One of the Veteran's coworkers wrote that the Veteran was at times distant and withdrawn.  Another coworker wrote that over time the Veteran had become less positive and more subdued and quiet.  In a February 2010 statement, the Veteran reported that he had been prescribed antidepressant medication in 2008 and 2010.

Private psychologist K. J. H., Ph.D., evaluated the Veteran in June 2010.  The Veteran reported having significant difficulty with memory, such that he forgot appointments, names, and work-related information.  He related problems with concentration, receptive language, and reading comprehension.  He indicated that he was not impaired in driving, paying bills, or other basic activities of daily living.  He reported intermittent depression and anxiety, and some passive suicidal thoughts.  On testing, the Veteran's memory was average or better.  Dr. H. found that the Veteran had symptoms of severe clinical depression and severe clinical anxiety.  Dr. H. indicated that the memory problems the Veteran reported were likely associated with his depression.  Dr. H. recommended possible increase in dosage of antidepressant medication.

In a March 2011 statement, the Veteran reported that his psychiatric disorder caused him difficulties at work with memory, concentration, organization, decision making, and interaction with others.

On VA psychiatric examination in July 2013, the examiner reported having reviewed the Veteran's records.  The Veteran indicated that he worked full time and that his job was in good standing.  He related intermittent depression and anxiety, with depression present more than half of the time.  He indicated that he had irritability, social isolation, and diminished energy.  He reported having passive suicidal thoughts.  There was no history of violence, psychosis, mania, hypomania, obsession, or compulsion.  The examiner found that the Veteran's symptoms included depressed mood, anxiety, flattened affect, and disturbances in motivation and mood.  The examiner continued the diagnosis of chronic adjustment disorder with mixed anxiety and depressed mood.  Asked to select the best description of the Veteran's impairment, the examiner selected the box for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self care, and conversation.  The examiner recommended follow-up treatment.

In April 2009, statements from the Veteran and observations from the examining VA psychiatrist indicated that the Veteran had blunted affect, frequent anxiety, mistrust of others, poor judgment, episodes of heightened anxiety, and passive suicidal thoughts.  His psychiatric disorder caused him difficulty getting along with others and reduced reliability and productivity at work.  

Upon review of this and other relevant evidence, the Board finds that for the entirety of the appeal, his psychiatric disability produced impairment reasonably consistent with the criteria for a 50 percent rating.  The evidence shows that symptoms of depression, anxiety, panic attacks, trust issues, and disturbances in motivation and mood all result in occupational and social impairment with reduced reliability and productivity.  

The evidence does not show, for any period, impairment due to psychiatric disability that meets or approaches the criteria for a rating higher than 50 percent.  Issues with the Veteran's moods have been noticed in family and work settings, but his moods have not produced significant deficiencies in his functioning in those settings.  While he experiences some difficulty with relationships, he has remained able to maintain effective work and social relationships.  He has remained able to function independently, appropriately and effectively.  Testing has shown reasonable memory function.  Suicidal thoughts have been passive, without intent, and he has not had obsessional rituals, impaired speech, or any signs of psychosis.  The preponderance of the evidence indicates that a rating higher than 50 percent is not warranted. 

Given the frequency, nature, and duration of those symptoms, the Board finds that they result in no more than occupational and social impairment with reduced reliability and productivity.  They do not more closely approximate the types of symptoms contemplated by a 70% rating, and therefore, a 70% rating is not warranted.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 114 (Fec. Cir. 2013) (holding that a veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").  

When there is an exceptional disability picture, such that the rating schedule criteria do not reasonably describe a claimant's disability level and symptomatology, an RO may refer a case to the VA Under Secretary for Benefits or to the Director of the VA Compensation and Pension Service for consideration of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1) (2013); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Extraschedular ratings are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment.  38 C.F.R. § 3.321(b)(1).

The Veteran's psychiatric disability has not required frequent hospitalizations.  While that disability causes him some difficulty with his work, generally he has continued to carry out his duties in fairly demanding full time work.  His occupational impairment due to the psychiatric disability does not rise to the level of marked interference with employment.  The rating criteria and the 50 percent rating assigned contemplate the level of occupational and social impairment produced by the Veteran's psychiatric disability.  The rating schedule provides higher ratings for impairment more severe than is present in this case.  The Board concludes that the rating schedule criteria are adequate to evaluate the Veteran's psychiatric disability, and that it is not necessary to refer rating of that disability for consideration of extraschedular ratings.

Ulcerative Colitis

The Veteran contends that the effects of his service-connected ulcerative colitis warrant a disability rating higher than the existing 30 percent rating.  The rating schedule provides criteria for rating ulcerative colitis as follows:

Pronounced; resulting in marked malnutrition, anemia, and general debility, or with serious complication such as liver abscess  ................................. 100 percent

Severe; with numerous attacks a year and malnutrition, the health only fair during remissions  ...... 60 percent

Moderately severe; with frequent exacerbations
   ..................................................... 30 percent

Moderate; with infrequent exacerbations  ..... 10 percent

38 C.F.R. § 4.114, Diagnostic Code 7323.

The VA disability compensation claim the Veteran submitted soon after separation from service included a claim for service connection and compensation for a digestive system disorder including ulcerative colitis.  The RO established service connection for ulcerative colitis effective from the time of separation from service.  The RO assigned a 30 percent disability rating.  The current appeal regarding the rating for ulcerative colitis stems from the Veteran's March 2009 claim for an increased rating.

In an April 2009 statement, the Veteran wrote that flare-ups or attacks of ulcerative colitis lasted two to eight weeks, and occurred three to four times per year.  He stated that he lost 15 to 25 pounds during flare-ups.  He stated that during flare-ups he had to avoid many foods.  He indicated that he had to remain near a bathroom.

On VA examination in April 2009, the Veteran reported that his ulcerative colitis was manifested by intermittent diarrhea, hematochezia, and abdominal pain.  He stated that symptomatic attacks lasted several days, and that he had experienced four attacks over the preceding year.  He reported that symptoms were present from one third to two thirds of the year.  He indicated that during attacks his ability to perform daily functions was limited by the symptoms.  He reported that the condition did not affect his general body health.  He stated that he had lost 30 pounds over the past 20 years.  He indicated that he did not experience any functional impairment from the ulcerative colitis.  The examiner found that the Veteran was well developed, well nourished, and had a normal nutritional status.  The examiner reported the Veteran's height at 68 inches and his weight as 192 pounds.  The examiner found that the Veteran's ulcerative colitis did not cause significant anemia.

In a July 2009 statement, the Veteran reported that during flare-ups of ulcerative colitis he experienced nausea, and severe diarrhea, four or more times daily, interspersed with periods of constipation and passage of blood.  He stated that during flare-ups he could not function more than 50 percent.  He indicated that at work he missed meetings because he was in the bathroom, and worked extra hours to make up for time confined to the bathroom.

In a February 2010 statement, the Veteran wrote that he had about four flare-ups of ulcerative colitis per year.  He stated that during flare-ups he had cramping, ten to fifteen bloody bowel movements per day, and rapid weight loss.  He indicated that he also had prostrating migraine headaches during flare-ups.  He stated that he became functionally impaired, and depended on assistance from family members.  He stated that from December 2009 through January 2010 he missed 37.5 hours of work and had significant weight loss.  He reported that the ulcerative colitis left him with the appearance and feeling of malnutrition.  He asserted that the effects of his ulcerative colitis met the rating schedule criteria for a 60 percent rating.

In private treatment records from February 2010, a clinician stated that the Veteran experienced flare-ups of Crohn's disease.  On some mornings the Veteran reportedly had up to thirteen bowel movements, with urgency.  The Veteran related having lost 20 pounds at one point.  He indicated that he had just started being able to eat again, and that presently he was having three to four bowel movements per day.

In a May 2010 statement, the Veteran reported that he was on medication to address his ulcerative colitis.  He indicated that, upon starting the medication, he had weekly laboratory testing for four weeks to check for liver problems, a possible side effect of the medication.

In a March 2011 statement, the Veteran reported that over the preceding year he had five major flare-ups of ulcerative colitis and ten to twenty minor flare-ups.  He stated that during a flare-up in late 2010 through early 2011 he lost 27 pounds.  He stated that he was very limited in what type of food he could eat.  He stated that he had three to seven bowel movements during the morning, and twelve to fifteen per day.  He indicated that he had to carry extra undergarments because his 35 to 45 minute commute could result in fecal incontinence accidents.

The Veteran had a VA digestive system examination in July 2013.  He indicated that he was on continuous medication to address his ulcerative colitis.  He reported that he had diarrhea, nausea, blood in stools, and weight changes.  He stated that his symptoms had worsened.  He indicated that he had more or less constant abdominal distress, with seven or more attacks over the preceding year.  He reported that he had lost weight due to the disorder, losing from 185 to 180 pounds.  He stated that the symptoms required him to stay near a bathroom, and sometimes kept him from going to work.  The examiner found that the Veteran did not have malnutrition, serious complications, or other general health effects due to the ulcerative colitis.  Laboratory tests did not show anemia.  

Reports are somewhat varied as to how much of the time the Veteran's ulcerative colitis is in major or minor flare-up.  In any case, there is considerable evidence that the during major flare-ups the disorder produces symptoms that are quite disruptive.  The Veteran has reported that the disorder causes him to have malnutrition.  Clinicians who have examined or treated the Veteran have not found evidence of malnutrition, however.  On the question of whether the Veteran has malnutrition, the findings of competent clinicians carry greater persuasive weight than the Veteran's lay assertions.  Neither the medical findings nor the Veteran's statements indicate that his ulcerative colitis reduces his general health such that it is only fair during remissions.  On testing, no anemia has been found.  Thus, by the preponderance of the evidence, the Veteran's ulcerative colitis does not produce effects that meet the Diagnostic Code 7323 criteria for a rating higher than 30 percent.

The Veteran has indicated that the effects of his ulcerative colitis require him to adapt his activity to avoid episodes of fecal incontinence, and that such episodes sometimes occur nonetheless.  Clinicians have not found that the Veteran has a rectal or anal disorder.  However, diagnostic codes addressing rectal or anal disorders provide rating criteria that address fecal leakage.  Under Diagnostic Codes 7332 and 7334, constant slight or occasional moderate leakage warrants a 10 percent rating.  The Veteran has not related the frequency and extent of actual leakage, but the adjustments and preparations he makes affect him in work and travel and at home.  The Board finds that those effects are reasonably consistent with the effects of constant slight or occasional moderate leakage.  Therefore, it is reasonable to assign, and the Board grants, an additional, 10 separate rating for bowel dysfunction as analogous to fecal leakage under Diagnostic Codes 7332 and 7334.

The Veteran's ulcerative colitis has not required frequent hospitalizations.  He has missed some work and made adjustments at work because of his ulcerative colitis, but that disorder has not interfered with his employment to an extent that rises to the level of marked.  The presently granted evaluation of his ulcerative colitis of a 30 percent rating for colitis attacks and a separate 10 percent rating for fecal incontinence addresses the effects of and impairment produced by the Veteran's colitis.  The rating schedule provides higher ratings for manifestations that are more disabling than those present in this case.  Therefore, it is not necessary to refer the rating of the Veteran's ulcerative colitis for consideration of extraschedular ratings.

The Court has indicated that in claims for increased ratings the Board must consider whether the record raises the issue of unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has attributed job changes, adjustments at work, and missed work time to the effects of his service-connected psychiatric disability and ulcerative colitis.  He has nonetheless continued at fairly demanding full time work.  As the record does not suggest that his service-connected disabilities make him unable to secure or follow a substantially gainful occupation, the record does not raise the issue of unemployability.



ORDER

From March 30, 2009, a 50 percent disability rating, but not higher, for chronic adjustment disorder with mixed anxiety and depressed mood is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.

Entitlement to a disability rating higher than 30 percent for attacks and exacerbations of ulcerative colitis is denied.

Entitlement to a separate 10 percent disability rating for impairment due to imminent and actual fecal incontinence due to ulcerative colitis is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.




____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


